DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an application 16/776454 filed on 01/29/2020.  Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 recites the limitation "the notification”.  There is insufficient antecedent basis for this limitation in the claim as it is unclear which notification of the first and second notifications from claim 11 is being referenced.

The term "normally" in claim 17 is a relative term which renders the claim indefinite.  The term "normally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (US 2019/0108909 A1) in view of Bhimavarapu, et al. (US 2021/0020307 A1).

Regarding claim 1, Lee teaches a computer-implemented method for providing notifications and communication to a patient based on a first scheduled visit to a healthcare services facility (see at least paragraph 0084, system notifies patient to stop drinking liquids 2 hours before scheduled appointment), the method comprising the following operations performed by at least one computer processor (see at least paragraph 0005): a) receiving information related to the first scheduled visit to the healthcare services facility (see at least paragraph 0006, system determines appointment information for patient), wherein a mobile device is associated with the patient (see at least paragraph 0033); b) storing the information related to the first scheduled visit to the healthcare services facility in a data store (see at least paragraph 0057, appointment scheduling system maintains information identifying appointments); c) determining a first predetermined time in advance of the first scheduled visit (see at least paragraph 0084, 2 hours prior to appointment); d) determining a first notification based upon the information related to the first scheduled visit and the first predetermined time in advance of the first scheduled visit (see at least paragraph 0084, patient notification determined to be 2 hours prior to appointment because patient should stop drinking liquids 2 hours prior to appointment time)… ; f) sending the first notification to or retrieving the first notification from the mobile device when the first predetermined time in advance of the first scheduled visit is reached (see at least paragraph 0084, notification sent to patient); and g) outputting the first notification to the mobile device when the first predetermined time in advance of the first scheduled visit is reached (see at least paragraph 0045, client device has display component; at least paragraph 0084, notification sent to patient).

Lee does not explicitly teach …wherein the first notification is further based upon one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, the price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare, and the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient.  Bhimavarapu teaches …wherein the first notification is further based upon one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, the price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare, and the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient (see at least paragraph 0126, notifications prior to scheduled visit include information such as dietary restrictions (interpreted as based on medical history), driving directions (interpreted as based on where the patient lives or works, location of the healthcare services facility and patient)).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the notification information basis method of Bhimavarapu with the healthcare facility visitor optimization system of Lee with the motivation of proving timely, helpful, complete information to the patient (Bhimavarapu, paragraph 0003).

Regarding claim 2, Bhimavarapu teaches the computer-implemented method of claim 1 further comprising: h) determining a second predetermined time in advance of the first scheduled visit, wherein the second predetermined time is different than the first predetermined time (see at least paragraph 0126, once patient arrives at hospital, interpreted as a second predetermined time ; i) determining a second notification based upon the information related to the first scheduled visit and the second predetermined time in advance of the first scheduled visit, wherein the second notification is further based upon one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare, and the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient (see at least paragraph 0126, second notification involves patient detected a by geolocation fencing, then displaying wait times for clinical procedures); j) sending the second notification to or retrieving the second notification from the mobile device when the second predetermined time in advance of the first scheduled visit is reached (see at least paragraph 0126); and k) outputting the second notification to the mobile device when the second predetermined time in advance of the scheduled visit is reached (see at least paragraph 0126).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the notification information basis method of Bhimavarapu with the healthcare facility visitor optimization system of Lee with the motivation of proving timely, helpful, complete information to the patient (Bhimavarapu, paragraph 0003).

Regarding claim 3, Lee teaches the computer-implemented method of claim 2, wherein the first notification or the second notification or both the first notification and the second notification further includes an invitation or suggestion or option to initiate a video or audio call or text chat to a qualified person that can help the patient regarding the first scheduled visit to the healthcare facility (see at least figure 11).

Regarding claim 4, Lee teaches the computer-implemented method of claim 1, wherein the first notification further includes an invitation or suggestion to initiate a video or audio call or text chat to a qualified person that can help the patient regarding the first scheduled visit to the healthcare facility (see at least figure 11).

Regarding claim 10, Lee teaches the computer-implemented method of claim 1, wherein the first notification includes the preference of the patient for having a particular healthcare service related to the first scheduled visit performed at a certain time (see at least figure 11, patient scheduled appointment for 10 am).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (US 2019/0108909 A1) in view of Bhimavarapu, et al. (US 2021/0020307 A1) in further view of “How geofencing technology complements patient care”, Anwer Sadath, 03/29/2016, https://www.linkedin.com/pulse/how-geofencing-technology-complements-patient-care-anwer-sadath, hereinafter referred to as “Sadath”.

Regarding claim 5, Lee fails to teach the computer-implemented method of claim 1 further comprising: h) determining whether the patient has read the first notification; and i) determining a second notification, wherein the second notification includes information based on determining whether the patient has read the first notification.  Sadath teaches the computer-implemented method of claim 1 further comprising: h) determining whether the patient has read the first notification; and i) determining a second notification, wherein the second notification includes information based on determining whether the patient has read the first notification (see at least 1st paragraph under section “How will it benefit patients and hospitals?”, “Picture this -a patient enters the geofenced area. They receive a push notification asking them whether they are visiting the facility to seek treatment for themselves. If the answer is no (i.e. they are visiting or accompanying someone else who is seeking treatment) no further push notifications will be triggered. If yes, the app then directs patients to an online form which they can access via their smartphones.”).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the patient notification method of Sadath with the healthcare facility visitor optimization system of Lee with the st paragraph under section “How will it benefit patients and hospitals?”).

Regarding claim 6, Sadath teaches the computer-implemented method of claim 5, wherein the second notification includes more information than the first notification in response to determining that the patient has read the first notification (see at least 1st paragraph under section “How will it benefit patients and hospitals?”, “Picture this -a patient enters the geofenced area. They receive a push notification asking them whether they are visiting the facility to seek treatment for themselves. If the answer is no (i.e. they are visiting or accompanying someone else who is seeking treatment) no further push notifications will be triggered. If yes, the app then directs patients to an online form which they can access via their smartphones.”).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the patient notification method of Sadath with the healthcare facility visitor optimization system of Lee with the motivation of saving a whole lot of time and effort for patients and hospital workers (Sadath, 1st paragraph under section “How will it benefit patients and hospitals?”).

Regarding claim 7, Lee teaches the computer-implemented method of claim 5, wherein the second notification includes less information than the first notification in response to determining that the patient has not read the first notification (see at least figures 6, 10).

Regarding claim 8, Lee teaches the computer-implemented method of claim 5, further comprising: h) receiving information related to a second scheduled visit to the healthcare services facility (see at least figure 11, paragraph 0107); Lee also teaches second scheduled visits (see at least figure 11). 

Additionally, Bhimavarapu teaches i) determining a second predetermined time in advance of the …scheduled visit (see at least paragraph 0126, once patient arrives at hospital, interpreted as a second predetermined time different than the first predetermined time because the first predetermined time involved driving directions to get to facility); j) sending the second notification to or retrieving the second notification from the mobile device when the second predetermined time in advance of the …scheduled visit is reached (see at least paragraph 0126); and k) outputting the second notification to the mobile device when the second predetermined time is reached in advance of the …scheduled visit (see at least paragraph 0126).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the notification information basis method of Bhimavarapu with the healthcare facility visitor optimization system of Lee with the motivation of proving timely, helpful, complete information to the patient (Bhimavarapu, paragraph 0003).

Regarding claim 9, Lee teaches the computer-implemented method of claim 8, wherein the second notification is further based upon one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare, and the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient (see at least paragraph 0126, second notification involves patient detected a by geolocation fencing, then displaying wait times for clinical procedures).

Claims 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (US 2019/0108909 A1) in view of “How geofencing technology complements patient care”, Anwer Sadath, 03/29/2016, https://www.linkedin.com/pulse/how-geofencing-technology-complements-patient-care-anwer-sadath, hereinafter referred to as “Sadath”.

Regarding claim 11, Lee teaches a computer-implemented method for providing notifications and communication to a patient based on a first scheduled visit to a healthcare services facility (see at least paragraph 0084, system notifies patient to stop drinking liquids 2 hours before scheduled appointment), the method comprising the following operations performed by at least one computer processor (see at least paragraph 0005): a) receiving information related to the first scheduled visit to the healthcare services facility (see at least paragraph 0006, system determines appointment information for patient), wherein a mobile device is associated with the patient (see at least paragraph 0033); b) storing the information related to the first scheduled visit to the healthcare services facility in a data store (see at least paragraph 0057, appointment scheduling system maintains information identifying appointments); c) sending a first notification to or retrieving the first notification from the mobile device, wherein the first notification includes information about the first scheduled visit and based upon one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare, and the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient (see at least paragraph 0033, greeting sent to patient’s mobile device when entering a defined geographical area around the hospital); d) outputting the first notification to the mobile device (see at least paragraph 0033); 

Lee does not explicitly teach …e) determining whether the patient has read the first notification; and f) creating a second notification, wherein the second notification includes information based on determining whether the patient has read the first notification.  Sadath teaches …e) determining whether the patient has read the first notification; and f) creating a second notification, wherein the second notification includes information based on determining whether the patient has read the first notification (see at least 1st paragraph under section “How will it benefit patients and hospitals?”, “Picture this -a patient enters the geofenced area. They receive a push notification asking them whether they are visiting the facility to seek treatment for themselves. If the answer is no (i.e. they are visiting or accompanying someone else who is seeking treatment) no further push notifications will be triggered. If yes, the app then directs patients to an online form which they can access via their smartphones.”).  It would have been obvious to one of ordinary skill in the art at the time of st paragraph under section “How will it benefit patients and hospitals?”).

Regarding claim 12, Sadath teaches the computer-implemented method of claim 11, wherein the second notification includes more information than the first notification in response to determining that the patient has read the first notification (see at least 1st paragraph under section “How will it benefit patients and hospitals?”, “Picture this -a patient enters the geofenced area. They receive a push notification asking them whether they are visiting the facility to seek treatment for themselves. If the answer is no (i.e. they are visiting or accompanying someone else who is seeking treatment) no further push notifications will be triggered. If yes, the app then directs patients to an online form which they can access via their smartphones.”).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the patient notification method of Sadath with the healthcare facility visitor optimization system of Lee with the motivation of saving a whole lot of time and effort for patients and hospital workers (Sadath, 1st paragraph under section “How will it benefit patients and hospitals?”).

Regarding claim 13, Lee teaches the computer-implemented method of claim 11, wherein the second notification includes less information than the first notification in response to determining that the patient has not read the first notification (see at least figures 6, 10).

Regarding claim 14, Lee teaches the computer-implemented method of claim 11, further comprising: g) receiving information related to a second scheduled visit to the healthcare services facility (see at least figure 11); h) sending the second notification to or retrieving the second notification from the mobile device, wherein the second notification includes information about the second scheduled visit and one of or any combination of: the medical history of the patient, the insurance network of the patient, where the patient lives and works, price information of the healthcare service being performed for the patient, preferences of the patient, the knowledge and skill and self-confidence of the patient to manage healthcare, and the location of the healthcare services facility and patient and a geofenced area indicating that the patient is in close proximity to the healthcare services facility when entered into by the mobile device associated with the patient; and 1) outputting the second notification to the mobile device (see at least figure 11).

Regarding claim 15, Lee teaches the computer-implemented method of claim 11, wherein the notification further includes an invitation or suggestion to initiate a video or audio call or text chat to a qualified person that can help the patient regarding the first scheduled visit to the healthcare facility (see at least figure 11).

Regarding claim 16, Lee teaches the computer-implemented method of claim 11, wherein the first notification is outputted to the mobile device upon determining that the mobile device has crossed or entered at least one geofenced area associated with the mobile device (see at least paragraph 0033).

Regarding claim 19, Lee teaches the computer-implemented method of claim 11, wherein the first notification includes the preference of the patient for having a particular healthcare service related to the first scheduled visit performed at a certain time (see at least figure 11, patient scheduled appointment for 10 am).

Regarding claim 20, Lee teaches the computer-implemented method of claim 19, wherein the first notification is outputted to the mobile device upon determining that the mobile device has crossed or entered at least one geofenced area associated with the mobile device (see at least paragraph 0033).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (US 2019/0108909 A1) in view of “How geofencing technology complements patient care”, Anwer Sadath, 03/29/2016, https://www.linkedin.com/pulse/how-geofencing-technology-complements-.

Regarding claim 17, Lee fails to teach the computer-implemented method of claim 16, determining that a particular healthcare service is normally performed, wherein the first notification includes a list of facilities that perform the particular healthcare service.  Vaze teaches the computer-implemented method of claim 16, determining that a particular healthcare service is normally performed, wherein the first notification includes a list of facilities that perform the particular healthcare service (see at least paragraphs 0017, 0020-0021, list of recommended healthcare alternatives for their particular health issue).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the healthcare facility searching method of Vaze with the healthcare facility visitor optimization system of Lee with the motivation of helping the patient select the best and most cost-effective facility for their particular needs (Vaze, paragraph 0001).

Regarding claim 18, Vaze teaches the computer-implemented method of claim 17, wherein the list of facilities are in the insurance network of the patient and are within a predetermined area to where the patient lives or works and offer the best value (see at least paragraphs 0017-0019).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the healthcare facility searching method of Vaze with the healthcare facility visitor optimization system of Lee with the motivation of helping the patient select the best and most cost-effective facility for their particular needs (Vaze, paragraph 0001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kowalkiewicz, et al. (US 2015/0100326 A1) Described herein is a descriptive framework to facilitate healthcare visit management. In accordance with one aspect, information of an appointment scheduled with a healthcare provider is received. A user's real-time location is monitored and the user's real-time 

Rennicks, et al. (US 2014/0100877 A1) Techniques are disclosed for helping users navigate healthcare facilities. In one embodiment, a patient at a healthcare facility downloads a healthcare support application onto his or her handheld device. The healthcare support application may include content for orienting the patient and helping the patient to make informed decisions, as well content which allows the patient to provide feedback. Additional, personalized content may be provided by a surveillance interface based on a status of the patient. The surveillance interface may include a listening application which detects changes in electronic health records (EHR) related to the patient, and a surveillance application which cross-matches the changes to relevant content, organizes and/or generates personalized content from the relevant content, and pushes the personalized content to the healthcare support application.

S. R. Dutta and M. Roy, "Providing context-aware healthcare services using circular geofencing technique," 2016 3rd International Conference on Computing for Sustainable Global Development (INDIACom), 2016, pp. 446-451.  Providing timely and appropriate medical help during a disaster or during an emergency situation is a key challenge in healthcare scenario. In this paper, we present Predictive Context aware Service (PCAS), which helps people in remote areas during disaster to search for a nearest doctor. This system not only finds the nearest doctor during that particular period of time but also finds the particular specialist which is required for the victim at the earliest possible time. We use circular geofence to predict the movement of the doctors and calculate the nearest location of the doctor from the patient. This paper focuses on a framework which provides context aware services by developing a mobile application to give enable the patient to register their details with symptoms, for searching for the nearest doctor with required specialization and to get medical service as early as 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 9:30 am-5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.